 In the Matter of GENERAL MOTORS PARTS DIVISION GENERAL MOTORSSALES CORPORATION,andINTERNATIONAL UNION UNITED AUTOMO-BILE,AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,C. I. O.Case No. R-3767. -Decided May 16,19-110Investigation and Certification of Representatives:stipulation for certificationon consent election.Mr. Louis J. Disser,for the Board.Mr. Denton Jolly, Mr. Henry M. Hogan,andMr. A. F. Power,of Detroit, Mich., for the Company.Mr. Fred K. Heferly,of Denver, Colo., for the Union.Mr. Harley G. Moorhead, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENTOF THE CASEUpon petition duly filed by International Union United Automo-bile,Aircraft & Agricultural Implement Workers of America,,C. 1. 0.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of GeneralMotors Corporation, General Motors Parts Division,' herein calledthe Company, engaged at Denver, Colorado, in the operation of awarehouse, the National Labor Relations Board provided for anappropriate hearing upon due notice.Before a hearing was -held,the Company on March 11, 1942, and the Union and the RegionalDirector for the Twenty-second Region (Denver, Colorado) onMarch 31, 1942, enteredinto a "STIPULATION FOR CERTIFICATION OFREPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the stipulation an election by secret ballot was con=ducted on April 17, 1942, under the direction and supervision ofthe'Regional Director among all hourly rated stock pickers; stock'The name of the Company was incorrectly stated in the petition' as it appears inthe caption,above.41 N. L.R. B., No. 3.11 12DECISIONSOF NATIONAL LABOR RELATIONS BOARDhandlers, shipping checkers, and janitors of the Company, excluding,however, stockroom and receiving supervisor, shippingsupervisor,stock-department manager, foreman, assistant foreman, watchman,and all persons working in a supervisory capacity, and clerical em-ployees, for the purpose of determining whether or not they desiredto be represented by the Union for the purposes of collective bar-gaining.On April 13, 1942, the Regional Director issued and duly servedupon the parties an Election Report on the ballot.No objectionsto the conduct of the ballot or to the Election Report have been filedby any of the parties.-In his Election Report the Regional Director reported as followsconcerning the balloting :Total on eligibility list---------------------------------------10Total ballots cast---------------------------------------------8Total ballots challenged---------------------------------------2Total blank 'ballots -------------------------------------------toTotal void ballots ---------------------------------------------0,Votes cast for International Union, United Automobile, Aircraft& Agricultural Implement Workers of, American, C. I. 0------6Votes cast against International Union United Automobile, Air-craft & Agricultural Implement Workers of America, C. I. 0--0Upon the basis of- the stipulation— tlle-< Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.-A- question, affecting commerce has arisen' concerning' the rep-resentation of, employees of, General,-Motors Corporation,GeneralMotors, Parts Division, , Denver, Colorado',, within the meaning ofSection -9 . (c) .and- Section 2 ,(6) and-' (7) of the National LaborRelations Act.2.All -hourly, paid stock pickers, stock handlers, shipping checkers,and, janitors.-of the, Company, excluding, however, stockroom andreceiving supervisor, shipping supervisor, stock-department manager,foreman, assistant foreman, watchman, and all persons working in asupervisory capacity, and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9- (b) of, the National Labor -Relations Act.3. International Union United, Automobile, Aircraft & AgriculturalImplement Workers of America, C. I. 0., has been designated andselected by a majority of the employees in the above unit as theirrepresentative for the,purposes of collective bargaining, and is theexclusive representative of all employees in said unit;,within themeaning of Section 9 (a) of the National Labor Relations Act. GENERAL MOTORS SALES CORPORATION13CERTIFICATION OF REPRESENTATIVESBy"virtue of and' pursuant, to the power vested` in the NationalLabor Relations Board by' Section 9 (c)' of' the, National' LaborRelations Act,IT IS HEREBY CERTIFIED that International Union United Automobile,Aircraft & Agricultural Implement Workers of America, C. I. 0.,has been designatedd, and selected' by a' majority of all hourly ratedstock. pickers, stock handlers, shipping clerks, and janitors of theMotors Parts Division, ex-cluding, however, stockroom and- receiving room supervisor, shippingsupervisor, stock-department manager, foreman, watchman, and allpersons working in a supervisory capacity, and clerical employees,as their representative for the, purposes' of collective bargaining, andthat pursuant.to- Sections 9 (a) of the Act' International Union United-Automobile; Aircraft & Agricultural Implement Workers of America,C. If.- O:; ist the-. exclusive' representative of all such employees for thepurposes' of collective bargaining in respect to rates of pay,, wages,hours of employment, and other conditions of employment.